Pigott, J. (dissenting in part).
Because the majority runs far afield from this Court’s Labor Law § 240 (1) precedent, I dissent.
To prevail on a motion for summary judgment on the issue of liability under Labor Law § 240, a plaintiff must demonstrate that his or her injuries resulted from “dangerous conditions posed by elevation differentials” at a work site (Misseritti v Mark IV Constr. Co., 86 NY2d 487, 491 [1995]), and that the elevation-related risk occurred “because of the absence or inadequacy of a safety device of the kind enumerated in the statute” (Narducci v Manhasset Bay Assoc., 96 NY2d 259, 268 [2001]).
At the time of the accident, plaintiff was demolishing the walls of a warehouse building. In front of the brick wall that plaintiff was demolishing were two metal plumbing pipes, approximately 8 to 10 feet in height stretching vertically from the floor on which plaintiff was standing. Two workers, using hammers and crowbars, demolished an adjacent wall about four feet away from plaintiff, causing that wall to collapse into the pipes. The pipes toppled onto plaintiff causing injury.
On this record, plaintiff has not demonstrated his entitlement to summary judgment because he failed to articulate either an elevation-related risk or an enumerated safety device that would have prevented his injuries. To the contrary, in my view, defendants are entitled to summary judgment since the uncontested facts establish that plaintiffs injuries were not the result of a hazard contemplated by section 240 (1).
In Misseritti, we ruled that the injuries sustained, caused by the collapse of a completed fire wall, were not the result of an elevation-related accident subject to the protections of section 240 (1), because the plaintiff failed to demonstrate that “the decedent was working at an elevated level at the time of his tragic accident” and it could not “be said that the collapse of a completed fire wall is the type of elevation-related accident that section 240 (1) is intended to guard against” (86 NY2d at 491). *14Likewise, in Melo v Consolidated Edison Co. of N.Y. (92 NY2d 909 [1998]), the plaintiff and a coworker were attempting to cover a trench with a heavy steel plate, which was attached, by a chain with a hook, to the shovel of a backhoe. As the plate was being moved to the trench, its edge was resting on the ground or slightly above it. When the hook unfastened and the plate fell over, the plaintiff sustained injuries. We upheld the dismissal of the plaintiffs section 240 (1) claim, explaining that the statute was not implicated because “[t]he steel plate was not elevated above the work site” (id. at 911).
These principles were reinforced in Capparelli v Zausmer Frisch Assoc., Inc., decided at the same time as Narducci, wherein the plaintiff cut his right hand and wrist when he attempted to stop a falling light fixture from hitting him while stationed halfway up a ladder. There, we concluded that the plaintiff s claim did not fall within the ambit of section 240 (1), stating that the statute does not apply when “there [is] no height differential between [the] plaintiff and the falling object” (96 NY2d at 269).
The vertical plumbing pipes in this case are akin to the completed fire wall in Misseritti and the steel plate in Melo. It is of no moment that the pipes rose at least four feet above the plaintiffs height, since it is undisputed that the base of the pipes were at the same level as plaintiff and his work site.
Nor did plaintiff demonstrate that an enumerated safety device would have prevented the accident from occurring. In his motion for summary judgment, plaintiff merely claimed that defendants failed to provide him with an enumerated safety device to adequately secure the pipes. But that’s not enough. To merit summary judgment on the issue of liability under section 240 (1) plaintiffs must show that there was a specific, enumerated safety device that would have prevented the accident. Here, plaintiff offered only conclusory statements, thereby failing to demonstrate an issue of fact warranting trial.
In denying defendants’ motion for summary judgment, the majority adds confusion and uncertainty to our decisions in Misseritti, Narducci, and Melo and to the reasonable interpretation given them by the Appellate Divisions (see e.g. Brink v Yeshiva Univ., 259 AD2d 265 [1st Dept 1999]; Matter of Sabovic v State of New York, 229 AD2d 586, 587 [2d Dept 1996]; Corsaro v Mt. Calvary Cemetery, 214 AD2d 950, 950-951 [4th Dept *151995]).* I see no reason to stray from the overwhelming and settled body of case law that establishes that section 240 (1) does not apply when the base of the falling object is at the same level as the worker and the work being performed. Therefore, I would affirm the Appellate Division order.
Chief Judge Lippman and Judges Smith and Jones concur with Judge Ciparick; Judge Pigott dissents and votes to affirm in a separate opinion in which Judges Graffeo and Read concur.
Order modified, etc.

 The majority cites Brown v VJB Constr. Corp. (50 AD3d 373 [1st Dept 2008]) as evidence that the Appellate Division has begun to reject the “same level” rule. That is not the case. The concrete slab in Brown fell from a height of three feet (id. at 376), and therefore that case does not involve a situation were the base of the object is at the same elevation as plaintiff.